Bleckley, Chief Justice.
1. An attorney having collected a fund in which three clients were jointly and equally interested, upon a rule brought against him by two of them, evidence was admissible in favor of the movants that he paid to the third a sum almost equal to that now claimed of him by each of the other two. A payment made by a designated individual at his request would count for the same as if made directly by himself. Yielding to the demand of a client to avoid being ruled for the money does not make the transaction incompetent evidence, under section 3789 of the code, as an admission made by constraint or with a view to a compromise.
2. The ordinary effect of receipts in full given by clients to their attorney is not so likely to be misapprehended by the jury as to require the court to charge specially on that subject without any request to do so.
3. The evidence being conflicting, and the result depending chiefly upon the credibility of the witnesses, the discretion of the court below in refusing a new trial will not be controlled. Nothing appears to fake this case out of'the general rule. ■ Judgment affirmed.